Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The preliminary amended, filed 1/15/2021, that amended claims 6, 8-12, 15 and 17, is acknowledged.  Claims 1-17 are pending.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-5, drawn to a composition comprising a first agent and a second agent, wherein the first and second agents are non-identical.
Group II, claims 6-17, drawn to a method of activating KCNQ2/3, KCNQ3/5 or KCNQ4/5 voltage-gated potassium channels in a cell membrane, a method of reducing neuronal excitability, and a method of ameliorating symptoms-.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are grouped as follows: 

-Different species of a second agent 
Applicant is required, in reply to this action, to elect a single species of a first agent and a single species of a second agent to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 6, 9, 10, 12, 15 and 17.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a first agent that binds a KCNQ2 or KCNQ5 subunit and an agent that binds a KCNQ3 or KCNQ4 subunit, wherein the first and second agents are non-identical, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Xiong (IDS, 4/14/2021).  Xiong teaches the combinatorial augmentation of voltage-gated KCNQ potassium channels by chemical openers (title).  Xiong teaches retigabine and zinc pyrithione as chemical openers capable of simultaneous binding to the same channel complex (pg. 313, Fig. 3).  
Karen Canady on 2/22/2022 a provisional election was made without traverse to prosecute the invention of Group I, mallotoxin as the first agent and retigabine as the second agent, claims 1-3 and 5.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 4 and 6-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claims 1-3 and 5 are examined on the merits herein.
Priority
	The instant application is a 371 of PCT/US19/42476 filed 7/18/2019, which claims priority to US provisional application 62/700,046, field 7/18/2018.
Information Disclosure Statement
The information disclosure statement (IDS) dated 4/14/2021, complies with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, is has been placed in the application file and the information therein has been considered as to the merits, except where noted.
Specification
The disclosure is objected to because of the following informalities: “I.” on page 9, line 28 of the specification, refers to Figure I in the drawings.  However, all other letter references to the drawings are referred to with parenthesis surrounding the letter.  “I.” should be referenced as “(I)”.
Appropriate correction is required.
Claim Objections
Claim 2 is objected to because of the following informalities:  The 7th through 9th compounds recited are identified by letter and number combination—“ICA-069673, ICA-27243, ztz-240”.  These letter and number combinations are not defined in the specification by name or structure and cannot be relied upon to properly identify the particular chemical compounds they encompass.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-2 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by CN 10591990 to Wang (PTO-892).
Wang ‘990 teaches a composition for treating neuropathic pain comprising retigabine and gabapentin as active agents (abstract).  

The instant claims teach the instantly claimed composition for use treating neuropathic pain (instant claim 10).  The instant specification further teaches the first and second agents of the composition administered at a dose of 10-1000mg/day and 10-500mg/day (pg. 2, paragraph 8).  While Wang ‘990 does not explicitly teach gabapentin and retigabine as agents that bind to KCNQ subunits, it is reasonable to assume that the composition comprising gabapentin and retigabine of Wang ‘990 would have the same properties since they are administered for the same purpose in the same dosage as that taught by the instant specification and claims.  Thus, while the prior art does not explicitly teach these properties, burden is on Applicant to show that prior art does not have these properties.  
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of 
Furthermore, Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over CN 10591990 to Wang (PTO-892) as applied to claim 1-2 above.
Wang ‘990 is applied as discussed in the above 35 USC 102 rejection.
Wang ‘990 teaches that the weight ratio of retigabine to gabapentin is 1 to (0.05-500), preferably 1 to (0.2-300) and further preferably 1 to (1.5-24) (abstract).
Wang ’990 differs from that of the instantly claimed invention in that Wang ‘990 does not teach µM amounts of gabapentin and retigabine.
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the retigabine and gabapentin of Wang ‘990 as present in an amount ranging from 1 to 100µM, to arrive at the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.  

Please note:  While claims 1-2 and 5 have been rejected over CN 10591990 to Wang above, the below rejection is being applied to specifically address the species election combination of mallotoxin as the first agent and retigabine as the second agent.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. 2014/0155368 to Byron (PTO-892) in view of Goldklang (PTO-892), as evidenced by Gao (PTO-892).
Byron ‘368 teaches pharmaceuticals for treating bronchospastic medical conditions.  The pharmaceuticals comprise at least one beta-adrenergic receptor agonist and at least one composition adapted to effect the electrophysiology of Kv7 potassium channels of a lipid membrane of an airway smooth muscle cell (abstract).  
The composition is chosen from retigabine, zinc pyrithione or a celecoxib analog (pg. 10, claims 3 and 12).  These KCNQ channel activators, which are already in clinical use for other conditions, may be re-purposed as promising new bronchodilator therapies (paragraph 67).  

The bronchospastic condition is an asthmatic condition (pg. 10, claim 6).  
Appropriate dosing may be determined empirically from clinical trials, starting with doses that have established safety profiles when use for other applications (paragraph 50).  
A method of administering a pharmaceutical to the patient in a therapeutic amount sufficient to activate the Kv7 potassium channels of an airway smooth muscle cell, wherein Kv7 potassium channel is the genus term for the KCNQ2 subunits, as evidenced by Goa.  
Byron ‘368 differs from that of the instantly claimed invention in that Bryon ‘368 does not teach mallotoxin or the first and second agents in an amount of 1 to 100µM.
Goldklang teaches treating asthma with rottlerin, which is mallotoxin (abstract).  Rottlerin reduces inflammatory cell infiltration in asthma.  Administration of rottlerin results in profound reduction in airway reactivity that is likely due to its combined effect on inflammation and airway contractility (pg. 9).    
Mice were injected with 100µg/mouse of rottlerin every other day (pg. 4).  
Current acute therapies for asthma include beta adrenergic agonists, which enhance cardiac chronotropy, thereby limiting their use in patients with cardiovascular comorbidities.  Since BK channels do not play a role in modulating the electrophysiological properties of the heart, direct activation of BK channels by rottlerin, which hyperpolarizes the airway smooth muscle plasma membrane potential and inhibits calcium oscillations, may be an alternative to beta adrenergic agonists in mediating acute airway relaxation (pg. 11).  
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to substitute the beta-adrenergic receptor agonist of Byron ‘368 for the rottlerin of Goldklang to arrive at the instantly claimed invention.  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the retigabine and rottlerin of Byron ‘368 and Goldklang as present in an amount ranging from 1 to 100µM, to arrive at the instantly claimed composition ranges.  One of ordinary skill in the art would have been motivated to exemplify the retigabine and rottlerin as present in an amount ranging from 1 to 100µM, with a reasonable expectation of success, because Byron ‘368 teaches administering a pharmaceutical to a patient in a therapeutic amount sufficient to activate the Kv7 potassium channels of airway smooth muscle cells and because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622